Case 8:19-cv-02363-CEH-AAS Document 27-1 Filed 04/30/20 Page 1 of 3 PagelD 132

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

"IN ADMIRALTY"

INTERNATIONAL SHIP REPAIR
AND MARINE SERVICES, INC.,

Plaintiff,
VS, CASE NO.:: 8:19-cv-2363-36AAS
BARGE B. 285,

Defendant.

/
AFFIDAVIT OF HUGO ORTIZ

BEFORE ME, this day personally appeared, Hugo Ortiz, (Affiant), who deposes and
says:

1. I am Hugo Ortiz, Senior Vice President of International Ship Repair and Marine
Services, Inc, (“ISR”). I am over eighteen (18) years of age and am otherwise competent to
make this Affidavit.

2. The statements made herein are based on my personal knowledge and/or review
of ISR’s business records.

3, In March of 2019, ISR directed that the B. 285 be arrested for the failure of its
manager, Bouchard Transportation Company (“Bouchard”), to pay the bills for berthing the B.
285. The berthing had been arranged by Bouchard, which had the authority to make such

arrangements as the manager for the vessel. In May of 2019, ISR and Bouchard resolved the

/142507/9#40467804 v1

 
Case 8:19-cv-02363-CEH-AAS Document 27-1 Filed 04/30/20 Page 2 of 3 PagelD 133

initial litigation by entering into the agreement that is attached hereto as Exhibit Al. Again,
Bouchard, as the operator of the B. 285, had the authority to act on behalf of the B. 285.

4, Among other things, the agreement between ISR and Bouchard provided that
Bouchard would pay for the B. 285 berthing at ISR’s facility at the rates set forth in the
agreement. The rate charged by ISR was reasonable in that it is less than Port Authority’s tariffs
for berthage of like vessels.

5. ISR provided the agreed upon berthing to B. 285 from the date of the agreement
until the present time.

6. ISR invoiced Bouchard for the berthing provided to the B. 285 on a weekly basis, |
as is provided for under the agreement.

7. Though ISR provided berthing for B. 285 and invoiced Bouchard as required by
the agreement, Bouchard failed to pay any of the sums due. By September 23, 2019, Bouchard
owed ISR a sum of three hundred sixty-nine thousand six hundred thirty dollars and fifty cents
($369,630.50) for the berthing ISR provided to the B. 285 as of September 23, 2019. That sum
was past due, as more than three (3) days had elapsed after ISR had invoiced Bouchard.

8. As a result of nonpayment, ISR filed an in rem arrest action against the B. 285 on
or about September 23, 2019. The U.S. Marshall arrested the B. 285 on or about September 30,
2019. Since that date it has been in the custody of ISR, which was appointed the substitute
custodian for that vessel.

9. Neither Bouchard nor any other agent of the B. 285 has made any attempt to
resolve this dispute either before or after the arrest.

10, The Court appointed ISR as the substitute custodian for the B. 285 while it

remains under arrest. As of April 24, 2020, the B. 285 has incurred custodial expenses in the

/142507/9#40467804 v1
Case 8:19-cv-02363-CEH-AAS Document 27-1 Filed 04/30/20 Page 3 of 3 PagelD 134

amount of seven hundred fifty-seven thousand two hundred seventy-one dollars and eighty-one

cents ($757,271.81).

FURTHER AFFIANT SAYETH NAUGHT.

 

 

sTATE oF Flovida&
COUNTY OF Elks

 

THE FOREGOING INSTRUMENT was acknowledged before me by means of ea
physical presence or [_] online notarization, this QA day of {- “Af vi , , 20D, Hugo

pnt

 

 

Ortiz, who is personally known to me, or “Ay produced
as identification.
On ay Woe. bane he
f “Notts 'y Public Signature ? Lf
LAFFIXT NOTARY SEAL \ Print Notary Name: Ta GINS Fo pv?

 

My commission expires:_()7/; hl Op Z|

eit, TAMIRKAM
Sa, , Notary Public ~ State of Flarida

} Commission # GG 135948
S# My Comm, Expires Aug 20,202)
ae" forided through National Notary Ass. f

 

/142507/9#40467804 v1
